SANDERS, C. J.,
concurs in the granting of the writ, solely because of the pen-dency of 52,489, State v. McNutt, involving the constitutionality of LSA-R.S. 14:106, the obscenity statute, on the docket of this Court. By granting this writ, the Caddo Parish District Attorney and defense counsel will be afforded an opportunity to present their views to the Court on this issue.
The petition of the relator in- the above entitled and numbered case having been duly considered,
It is ordered that a writ of certiorari issue herein, directing the Honorable John F. Fant, Judge of the First Judicial Court for the Parish of Caddo, to transmit to the Supreme Court of Louisiana, on or before the 26th day of October, 1973, the record in duplicate, or a certified copy of the record in duplicate, of the proceedings complained of by the relator herein, to the end that the validity of said proceedings may be ascertained.
It is further ordered that the aforesaid Judge of said Court and the respondent through counsel shall show cause, in this court, on the 26th day of October, 1973, at 10 o’clock A.M., why the relief prayed for in the petition of the relator should not be granted.
SANDERS, C. J., concurs in the granting of the writ, solely because of the pendency of 52,489, State v. McNutt, involving the constitutionality of LSA-R.S. 14:106, the obscenity statute, on the docket of this Court. By granting this writ, the Caddo Parish District Attorney and defense counsel will be afforded an opportunity to present their views to the Court on this issue.